Appeal from a judgment (denominated order) of Supreme Court, Erie County (Siwek, J.), entered August 8, 2001, which denied the petition seeking a writ of habeas corpus.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs.
Memorandum: During the pendency of petitioner’s appeal to this Court, petitioner was sentenced on an unrelated burglary conviction. Consequently, the relief requested by petitioner on this appeal is no longer available, and the appeal therefore is moot. Present — Pigott, Jr., P.J., Green, Scudder, Gorski and Lawton, JJ.